10 A.3d 222 (2011)
204 N.J. 588
In the Matter of Neil M. COHEN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-66 September Term 2010, 067498
Supreme Court of New Jersey.
January 13, 2011.

ORDER
NEIL M. COHEN of MONTCLAIR, who was admitted to the bar of this State in 1978, having pleaded guilty in the Superior Court of New Jersey to second-degree distribution of child pornography, in violation of N.J.S.A. 2C:24-4(b)(5)(a), and good cause appearing;
*223 It is ORDERED that pursuant to Rule 1:20-13(b)(1), NEIL M. COHEN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that NEIL M. COHEN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NEIL M. COHEN comply with Rule 1:20-20 dealing with suspended attorneys.